Citation Nr: 1638573	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  14-16 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder, to include degenerative disc disease of the cervical spine.

2.  Entitlement to service connection for obstructive sleep apnea (OSA), to include as secondary to service-connected cough-variant asthma.  

3.  Entitlement to service connection for a traumatic brain injury (TBI) (claimed as residuals of a concussion). 

4.  Entitlement to service connection for residuals of heat casualty.

5.  Entitlement to service connection for bilateral carpel tunnel syndrome (CTS).

6.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression, anxiety, intermittent explosive disorder and alcohol dependence.  

7.  Entitlement to service connection for erectile dysfunction, to include as secondary to medications used for claimed psychiatric disorder.  

8.  Entitlement to service connection for organic brain injury to include dementia, to include as secondary to claimed psychiatric disorder.

9.  Whether new and material evidence has been received with respect to a claim of service connection for a thoracolumbar spine disorder, to include thoracolumbar scoliosis.

10.  Entitlement to an evaluation in excess of 30 percent for cough-variant asthma.

11.  Entitlement to an evaluation in excess of 10 percent for left shoulder tendonitis.

12.  Entitlement to an evaluation in excess of 10 percent for residuals of a left clavicle fracture.

13.  Entitlement to a compensable evaluation for otitis media with bilateral hearing loss.

14.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	Jan Dils, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Peters, Counsel


INTRODUCTION

The Veteran had active duty service from December 1987 to December 1997, June 1999 to January 2000, April to September 2001, and September 2005 to December 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012, April 2012 and July 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran has timely appealed the above issues.

The Veteran testified at a personal hearing before a Decision Review Officer (DRO), respecting the above issues, in March 2013; a transcript of that hearing is associated with the claims file.

The Board notes that service connection for low back pain was denied in a final July 1998 rating decision; the Board finds that the thoracolumbar scoliosis claim currently on appeal is the same claim as denied in the July 1998 rating decision.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009); Velez v. Shinseki, 23 Vet. App. 199 (2009) (Court specifically addressed the issue of whether the issue on appeal was a new claim or a request to reopen a previously denied claim, which included a new test looking to how broadly the RO adjudicated the scope of the prior claim).  

Therefore, the Board's has recharacterized the thoracolumbar spine claim as a claim to reopen service connection; the AOJ's previous characterization of that claim as a new claim was inappropriate, although such is not prejudicial to the Veteran in light of the need to remand that claim for readjudication as discussed further below in the REMAND section.  The issues of service connection of erectile dysfunction, residuals of heat casualty, bilateral CTS, psychiatric and organic brain injury, reopening service connection for a lumbar spine disorder, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.

The issues for increased evaluation for asthma, otitis media with bilateral hearing loss, left shoulder and left clavicle disability, as well as claims of service connection for OSA, TBI and cervical spine disorders are considered withdrawn as will be discussed further below.  

The issues of increased evaluation for cough-variant asthma, otitis media with bilateral hearing loss, left shoulder and left clavicle disabilities have been raised by the record in a December 14, 2015 Supplemental Claim, VA Form 21-526b, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 


FINDING OF FACT

In a December 8, 2015 statement, the Veteran's representative unambiguously indicated that the Veteran wished to withdraw his appeals respecting the issues of service connection for OSA, TBI and cervical spine disabilities, and entitlement to increased evaluations for cough-variant asthma, otitis media with bilateral hearing loss, left shoulder and left clavicle disabilities.  


CONCLUSION OF LAW

The criteria for withdrawal of the appeals of the issues of service connection for OSA, TBI and cervical spine disabilities, and increased evaluation for cough-variant asthma, otitis media with bilateral hearing loss, left shoulder and left clavicle disabilities have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn during the course of a Board hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2015).  Withdrawal may be made by the appellant or by her authorized representative.  38 C.F.R. § 20.204 (2015).  

In a December 8, 2015 statement, the Veteran's representative unambiguously indicated that the Veteran wished to withdraw his appeals respecting the issues of service connection for OSA, TBI and cervical spine disabilities, and entitlement to increased evaluations for cough-variant asthma, otitis media with bilateral hearing loss, left shoulder and left clavicle disabilities.  In light of this clear and unambiguous statement, the Board finds that there remain no allegations of errors of law or fact for appellate consideration as to those issues.  Accordingly, the Board does not have jurisdiction to review those issues, and they are dismissed.


ORDER

The appeal as to the issues of service connection for OSA, TBI, and cervical spine disabilities, and entitlement to increased evaluations for cough-variant asthma, otitis media with bilateral hearing loss, left shoulder and left clavicle disabilities is dismissed.


REMAND

Respecting the remaining issues on appeal-including reopening service connection for a thoracolumbar spine disorder, service connection or erectile dysfunction, residuals of heat casualty, bilateral CTS, psychiatric and organic brain injury disorders, and entitlement to TDIU-the Board sent an April 2016 letter to the Veteran and his representative indicating that VA treatment records through January 2016 had been obtained and associated with the claims file but not had been considered by the AOJ in the first instance with respect to the issues on appeal.  The April 2016 letter asked the Veteran and/or his representative to submit a waiver of AOJ jurisdiction over this evidence in order for the Board to consider this evidence in the first instance; the letter further informed the Veteran and his representative that if a waiver was not desired, then a remand would be necessary in order for the AOJ to consider the evidence in the first instance.  Furthermore, the letter stated that if a response was not received within 45 days of the issuance of that letter, the Board would assume that a waiver was not desired and a remand to the AOJ for review would be necessary.  

More than 45 days has elapsed since issuance of that April 2016 letter and the Board has not received any response to the letter or waiver of the evidence identified in that letter from either the Veteran or his representative.  Thus, the Board must conclude at this time that a waiver of that evidence is not desired.  Consequently, a remand is necessary as to the remaining issues on appeal in order for the AOJ to review the relevant evidence received since the April 2014 statement of the case in the first instance.  

Accordingly, the case is REMANDED for the following action:

The AOJ should review the claims file and readjudicate the Veteran's claims of service connection for erectile dysfunction, residuals of heat casualty, bilateral CTS, psychiatric and organic brain injury disorders, reopening service connection for a thoracolumbar spine disorder, and entitlement to TDIU, to particularly consider any and all relevant evidence received since the issuance of the April 2014 statement of the case.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


